Citation Nr: 0201179	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for loss of creative 
function secondary to the 
already service-connected disability of dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel






INTRODUCTION

The veteran served on active duty in the military from 
November 1990 to February 1994.  In August 2000, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denied her claim for service connection 
for loss of creative function (i.e., infertility/sterility) 
secondary to her already service-connected disability of 
dysplasia.  She appealed the RO's decision to the Board of 
Veterans' Appeals (Board).

In her August 2001 Substantive Appeal (on VA Form 9), the 
veteran requested a video-conference hearing before a Member 
of the Board.  Her hearing was scheduled for December 17, 
2001, but prior to the hearing, she canceled it and 
subsequently submitted a written statement withdrawing her 
hearing request.  38 C.F.R. §§ 20.700(e), 20.704(e) (2001).

Also in her August 2001 Substantive Appeal, the veteran 
indicated that she disagreed with a July 2001 RO decision 
which had denied her claim for a rating higher than 20 
percent for her service-connected left shoulder disability.  
This issue will be addressed in the REMAND portion of this 
decision following the ORDER.  She also indicated in another, 
more recent statement submitted in December 2001 that she 
wants to reopen her claim for sinusitis because she has new 
evidence to support that claim.  So it is referred to the RO 
for appropriate development and consideration.  In another 
statement submitted along with her Substantive Appeal, 
however, she indicated that she was not filing a Notice of 
Disagreement (NOD) concerning other claims which the RO also 
had denied in July 2001-for service connection for post-
traumatic stress disorder (PTSD) and for residuals of dental 
trauma.  So no further development is necessary concerning 
those claims.




FINDINGS OF FACT

1.  A VA gynecologist who personally examined the veteran and 
reviewed the medical and other evidence pertinent to her case 
indicated in April 2000 and May 2001 that it is unlikely that 
her dysplasia-or the treatment for it, either caused or 
aggravated her infertility.

2.  There is no medical evidence of record to rebut the 
professional medical opinion of that VA gynecologist, and the 
veteran has not identified or otherwise suggested that any 
such medical evidence exists; it is only her personal belief 
that the two conditions are related.


CONCLUSION OF LAW

The veteran's loss of creative function is not proximately 
due to or the result of her service-connected dysplasia.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306, 3.310(a).  
The U.S. Court of Appeals for Veterans Claims (Court) also 
has held that sections 1110 and 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability.  In those instances, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The particular basis of entitlement alleged in this specific 
appeal is secondary service connection.  The veteran does not 
allege, and the evidence does not otherwise suggest, that she 
is entitled to service connection for her loss of creative 
function based on direct incurrence of this problem in 
service.  Rather, she alleges that she has been unable to 
conceive a child during the years since service because of 
the "female troubles" attributable to her service-connected 
dysplasia-of very bad cramps, abdominal bleeding, and very 
painful intercourse.  But to prevail, there must be medical 
evidence indicating that her inability to conceive is 
proximately due to or the result of her already service-
connected dysplasia.  See, e.g., Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A VA gynecologist who personally examined the veteran in 
April 2000, and who submitted an addendum to the report of 
that evaluation later that month, indicated that:

After reviewing the C-Files again, I can 
not state from a medical viewpoint that 
the dysplasia or treatment for 
the dysplasia caused [the veteran] not to 
be able to reproduce.  In reviewing the 
history, the patient had been pregnant 
two times but elected to have abortions.  
The elective abortion procedure could 
possibly be a causative factor.  Also I 
do not know the sprem(sic) count status 
of the person she is trying to get 
pregnant by and that too is a major 
factor.  In the majority of cases 
treatment for dysplasia usually does not 
cause infertility.  Patient had a LEEP 
procedure [a loop electrosurgical 
excision procedure] instead of laser 
surgery to her cervix and the leep 
usually dose(sic) not cause sterility.  
Patient also can become sterile from 
infections that can cause scarring in the 
reproductive tract.  It must be noted 
that she was diagnosed with the 
condylomata virus which is a causative 
agent for dysplasia and a sexually 
transmitted disease.

That very same VA gynecologist submitted another medical 
opinion essentially reiterating his earlier one after again 
examining the veteran in May 2001 and again reviewing the 
pertinent evidence in her claims folders (C-files).  
The wording of the second medical opinion was virtually 
identical to the wording of the first opinion, with only a 
few minor changes and editing to better address the veteran's 
specific allegations of certain factual errors in the prior 
opinion, including insofar as her undergoing a LEEP procedure 
instead of laser surgery (which is what she says she did 
undergo).  She also denied that her partner has a low sperm 
count and readily acknowledged that she twice has had 
abortions, which other records show occurred in 1987 and 
1991.  See, e.g., the report of a clinical consultation in a 
VA outpatient clinic (VAOPC) dated April 4, 2000.

The VA gynecologist stated in his second medical opinion 
that:

After reviewing the C-Files again, I 
cannot state from a medical viewpoint 
that the dysplasia or treatment for 
the dysplasia caused this patient not to 
be able to reproduce and in reviewing the 
history the patient had been pregnant two 
times but elected to have abortions.  The 
elective abortion procedure could 
possibly be a causative factor.  Also, I 
do not know the sperm count of her 
partner and this is a very important 
entity because it could be the causative 
factor as well.  In reviewing 
the patient's history again, the patient 
states that she decided not to get 
pregnant at this point in time since she 
is approximately 30 years of age.  In the 
majority of the cases, the treatment for 
dysplasia usually does not cause 
infertility; however, there is a slight 
chance that the patient had a LEEP 
procedure, instead of the usual laser 
surgery to her cervix, after careful 
review.  The LEEP procedure usually does 
not cause sterility.  The patient can 
also become sterile from infections that 
can cause scarring in the reproductive 
tract.  It must be noted that she was 
diagnosed with condylomata virus which is 
a causative agent for dysplasia as well 
as sexually transmitted disease also.

So just as previously, that VA gynecologist 
ultimately concluded that it is unlikely that the 
veteran's dysplasia-or the treatment for it, 
either caused or aggravated her infertility.  And 
that professional medical opinion is especially 
probative since it was based on a review of the 
veteran's pertinent medical history, as well as a 
personal physical examination of her.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
There also is absolutely no other medical evidence 
of record, whatsoever, to rebut the professional 
medical opinion of that VA gynecologist.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429 433 (1995).  
Furthermore, since the veteran is a lay person, she 
does not have the necessary medical training and/or 
expertise to refute that professional medical 
opinion, herself.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. 
App. 230 (1999).  So the preponderance of the 
evidence is against her claim-meaning the benefit-
of-the-doubt doctrine does not apply, and, as such, 
her claim must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In denying this claim on appeal, the Board is 
mindful of the rather recently enacted Veterans 
Claims Assistance Act of 2000 ("VCAA").  This new 
law, among other things, eliminated the concept of 
a 
well-grounded claim and redefined VA's obligations to the 
veteran insofar as appropriately notifying her of the type of 
evidence needed to substantiate her claim and complete her 
application for benefits.  This new law also requires that VA 
provide additional assistance to her in obtaining potentially 
relevant evidence that she identifies as possibly supportive 
of her claim.  The VCAA has been codified, as amended, at 38 
U.S.C. §§ 5102, 5103, and 5103A (West Supp. 2001), and the 
implementing regulations are found at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified, as amended, at 38 C.F.R.. 
§§ 3.102, 3.156(a), 3.159, and 3.126).  

Here though, the veteran has not identified or even otherwise 
suggested that any medical evidence exists which could 
etiologically link her inability to conceive a child to her 
service-connected dysplasia.  Instead, it is only her 
personal belief that such a cause-and-effect relationship 
exists, so simply to remand this case to the RO-as a knee-
jerk reaction out of hand, to attempt to obtain 
medical nexus evidence that simply does not exist would serve 
no useful purpose.  And indeed, those types of remands should 
be avoided, whenever possible.  Cf., Sabonis v. Brown, 6 
Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  This is especially true in this particular 
instance since the RO already has apprised the veteran of the 
urgent need to submit such medical nexus evidence when 
initially notifying her of the August 2000 decision, and when 
providing her a Statement of the Case (SOC) in May 2001, 
which also included cites to the governing laws and 
regulations-albeit in the guise of making the claim 
well grounded.  So despite that, the veteran is not 
prejudiced by the Board going ahead and deciding her appeal 
without first remanding her case to the RO for consideration 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).


ORDER

The claim for service connection for loss of creative 
function-secondary to the already service-connected 
disability of dysplasia, is denied.


REMAND

As alluded to earlier, the veteran submitted a timely NOD in 
August 2001 to initiate an appeal of the RO's July 2001 
decision which denied her claim for a rating higher than 20 
percent for her left shoulder disability.  So this claim must 
be remanded (as opposed to referred) to the RO to provide her 
a SOC concerning this issue and to give her an opportunity to 
"perfect" an appeal to the Board by submitting a timely 
Substantive Appeal such as another VA Form 9 or 
equivalent statement.  See Manlincon v. Gober, 12 Vet. App. 
238, 240 (1999).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  After ensuring that 38 U.S.C. 
§§ 5102, 5103, 5103A are fully complied 
with and satisfied, the RO must provide 
the veteran an appropriate SOC concerning 
her claim for a rating higher than 
20 percent for her left shoulder 
disability.

2.  The veteran then must be given an 
appropriate period of time to perfect an 
appeal to the Board concerning this issue 
by submitting a timely Substantive Appeal 
or equivalent statement.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



